ORDER

PER CURIAM.
M.A.S. and G.A.S. appeal from the judgment terminating parental rights to their minor child, A.J.S. Appellants contend the evidence is insufficient to support the termination on grounds of neglect and fail*671ure to rectify conditions of a potentially harmful nature.
Upon review of the briefs and the record, we find no error and affirm the trial court’s judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b).